Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 01/13/2022. Claims 1-20 are allowed. The examiner acknowledges applicant’s amendments of claims 1, 4-6, 10, 12, 16, and 19. The previous drawing and claim objections have been withdrawn due to applicant’s amendments and explanation. The previous 112, 102, and 103 rejections have been withdrawn due to due to applicant’s cancelled and amended claims.

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, related to a tool specifically wherein the pressing frame includes a lower connecting member extending from the legs, the lower connecting member is insertable into the channel at the bottom of the cradle.
The prior art Zhao (CN 106956233) discloses a device for disassembling an electrostatic chuck ((Figures 2-5) comprising a frame (element 7) having an upper connection member (element 7a) with vertical legs (element 7b), and at least one 
The prior art Servones (US Patent No. 5,781,977) discloses a tool (Figures 2-5b element 10) comprising a cradle (elements 14), a pressing frame (elements 2/3a/3b) having legs (elements 3a/3b), and at least one mechanism (element 6). However, the above reference does not discloses it’s pressing frame including a lower connecting member extending from the legs and the lower connecting member is insertable into the channel at the bottom of the cradle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/18/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 21, 2022